ORDER

PER CURIAM.
David Homan (Father) appeals from a trial court judgment terminating his parental rights to his minor child, C.R.H. (Child), pursuant to Section 211.447 RSMo. (2000). Father argues that the trial court abused its discretion in finding that termination is in Child’s best interest. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in finding that termination of parental rights is in Child’s best interest. In re A.S., 38 S.W.3d 478, 486 (Mo.App. S.D.2001). An *33extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).